﻿First, Sir, let me take this opportunity to congratulate you on your election as President of this session of the General Assembly. Your long diplomatic experience and our proven personal abilities mean that the Assembly is and will be in good hands under your leadership. You have the good wishes of the Tanzanian people as you carry
Out this onerous task and you can rest assured of the full co-operation of the Tanzanian delegation throughout your year of office. I should also like to pay tribute to the Secretary-General for the work he has already done to strengthen the Organization, and in particular for his efforts in southern Africa. As have said from this rostrum previously, the Secretary-General and his staff can do no more
Than to assist us, the Members of the United Nations, to make decisions in the cause of peace and to facilitate the implementation of any decisions we make. United Nations peace-keeping forces can buy time for us. But if we, the Members, and in particular the powerful Members, do not realty want peace or are not prepared to pay even a small price for peace. The United Nations staff can
Achieve very little, if anything. Can therefore only thank them, and particularly the able Secretary-General, for their great efforts on our behalf.
I last spoke to the General Assembly during the twenty-fifth session in October 1970, devoting the bulk of my speech to the problems of colonialism and racism in southern Africa. Progress have been
made since then. Angola, Mozambique and the other Territories which were Portuguese colonies at that time are now sovereign nations and Members of this body. So is Zimbabwe. But peace and freedom have not come to our region.
The danger that the freedom struggle in southern Africa will be confused by the East-West power conflict has become greater and more obvious. Namibia is still occupied by South Africa, and the tentative movements towards the isolation of apartheid South Africa from the world community which could be discerned during the 1970s are now apparently being reversed. Indeed, far from being forced to the defensive by world pressure, South Africa has been allowed to attack its neighbours with little reaction from the international community, it has received only verbal condemnation in response to its raids into Mozambique and Lesotho, its destabilization activities in those countries and also in Zimbabwe and Zambia and its innumerable aggressive actions against Angola, culminating in the occupation of part of Angolan territory.
South Africa's attempts to destabilize its neighbours are intensifying, yet South Africa is treated by many of us as if it were a respectable member of the world community which could be encouraged by constructive engagement into being a good neighbour. And when these countries look for world support, some Members of the United Nations advise that if they would only avoid provoking South Africa they would not suffer from the economic, social and political problems which the South African attacks create for them. The provocation referred to is their open and public opposition to apartheid and the reception of refugees from apartheid South Africa.
Unfortunately for South Africa's neighbours, the real provocation they offer is their very existence. The example, especially along Its borders, of Independent nations which proclaim the equality of man and are trying to promote human dignity Is a continual threat to the apartheid regime.
The choice facing South Africa's neighbours is therefore very clear: either they become accomplices of this racist regime or they must prepare to defend themselves against its attacks. And the United Nations has either to support them In their defence or to become itself an accomplice of the racist State's attacks on Its own people and its neighbours. In this context the United Nations means all our States, severalty and jointly. Neutrality on racism is immoral and politically unsustainable in the long run.
Nor is it only in relation to apartheid that the United Nations has a responsibility to impress Its will upon South Africa. We—the United Nations—have withdrawn South Africa's mandate for the government of Namibia. After long discussions and consultations the Security Council passed resolution 435 (475), as long as five year ago. It was designed to effect a transfer of power to the people of Namibia and bring an end to the war of liberation being waged there.  South Africa has been constantly stalling and manufacturing new objections to the plan, while the South West Africa People's Organization makes concession after concession m the search for peace.
As a result of the Security Council's deliberations, the Secretary-General has recently assumed a central role in the negotiations. Acting on our behalf he visited South Africa. He has reported that the transition plan as set out and negotiated has now been accepted by both sides, but South Africa refuses to begin its implementation because Angola has troops from Cuba helping it to defend its sovereignty and territorial integrity.
I must reiterate once more that Tanzania categorically rejects this attempt to link the independence of Namibia with the withdrawal of Cuban troops from Angola. We know that South Africa has adopted this policy in the last two years on the encouragement of a permanent member of the Security Council. We know that South Africa is remaining stubborn with the encouragement of that State. Tanzania still says that Angola is an independent sovereign State which has suffered from external aggression from the moment of its birth. It has a right to decide for itself on its defence needs. The attempts to link the independence of Namibia with Angola’s sovereign decisions has to be rejected by the whole of the United Nations.
The people of Namibia have a country, it is the freedom of that country to govern itself that they are
fighting for. What they suffer is continued colonialism under South Africa. They do not suffer from homelessness. The non-whites people of South Africa have a country, South Africa. What they suffer are the evils of racial discrimination under apartheid. Even the attempts by South Africa to deprive its black people of their citizenship by the creation of so-called independent homelands are not recognized by the international community. We continue to recognize the right of the people of South Africa to all of South Africa.
But the people of Palestine have no home. They are a nation without a country, In 1947, long before Tanzania came into existence, the General Assembly decided that in order to give a homeland to the homeless Jewish people the land of Palestine should be divided into two. That decision had its own complications. Not surprisingly, the Palestinians and other Arabs rejected it and resisted its implementation. But, faced with the background of the suffering of the Jewish people in Europe, the international community proceeded with the Partition Plan. The rationale for that decision was to undo the wrong done to the Jewish people by Hitlerite fascism.
Today it is the people of Palestine who are homeless. Even their right to Gaza and the West Bank is disputed. How can humanity tolerate this injustice How can the international community recognize the "right" of the Jewish people to a part of Palestine and yet deny the Arab people of Palestine the right to form their own State on at least part of that territory?
Tanzania recognizes the State of Israel, but we do not recognize that State's right to deny a homeland to the people of Palestine and to refuse to negotiate with the genuine representatives of that people, the Palestine Liberation Organization. Nor do we recognize Israel’s right to commit aggression at will against its neighbours, occupying large parts of Lebanon and making its withdrawal conditional upon the actions of others.
The United Nations promoted the creation of the State of Israel. Both super-Powers were involved, together, in the original decision to divide Palestine. Both have a responsibility to work together, and in concert with the international community, to ensure that the Palestinian people exercise their inalienable right to self-determination—including the right to establish an independent State of their own in Palestine.
Let me now turn to a world problem which has very special relevance to and importance for Africa.
In the General Assembly, in innumerable other large and small international gatherings and in several international commissions, we have discussed the problems of world poverty, the workings of the world trading and financial institutions and the economic responsibilities of our nations one to another. Yet the harsh truth is that the indecency—nay, the obscenity—of un alloyed poverty is now more widespread and afflicts more people in the world than ever before. The gap between rich nations and poor nations gets larger and larger with every year that passes. And in the last few years many African countries have experienced an objective fail, as well as a relative fail, in an already by many low level of national wealth. Finally, the intimate financial and economic links between third world countries and the developed nations have caused the problems of third world national poverty to impinge with damaging effect on the economies of the wealthy nations.
Those are facts. They are indisputable. I think there is general agreement that they are ultimately incompatible with world peace. But when we get to analysing their causes and the actions necessary to change them, then differences arise amongst us; in particular, differences arise between what is now known as the "economic South" and the dominant members of the "economic North". Furthermore, our discussions have recently become increasingly barren; less and less of substance has resulted from more and more international conferences.
Generally, we have concluded our meetings by congratulating ourselves and each other on our speeches and agreeing to meet again in a further attempt to reach a consensus on united action. Occasionally, some individual countries have increased their economic aid to the poor nations or improved the terms of their assistance as a result of a meeting. But at different times, other States have decreased their aid or worsened its terms. In any case, the substance and the basis of the economic relations between our States have only on the rarest occasions been made noticeably better by our meetings, Indeed, judging by the evidence of the economic crisis which now grips the whole world, these relations have got worse. Meanwhile, the present international systems and institutions have proved less and less able to fulfil the functions of promoting trade and prosperity throughout the world. Where are we going wrong?
At our conferences we meet as Governments. This is natural because there are decisions to be made. Our purpose is to discuss a problem and find a solution. But each of us begins by stating our own position on it we think is wrong and what kind of action, if any, we are prepared to support. From these fixed positions we proceed to bargain. In committees and in the corridors of our conferences we discuss who will give way a little on one thing and what they will demand in return. In a large gathering there are usually the "hard-liners" and sometimes the "mediators" in between them. The result is either an apparent triumph for the most intransigent— an intransigence which will be meaningless unless the stubborn Government also has power— or a fudged consensus  subject to a dozen different interpretations, with little if any resulting action. For we have met an opponents and we part as opponents, whether or not we claim victory or regard the outcome of our meeting as a defeat.
Yet it is becoming increasingly clear that we have many common international economic goals. It also appears likely that positively directed discussion could lead to agreement on how we can work together to fulfil them.
First, all nations—capitalist, socialist, agricultural, industrial, poor and rich—want and need some kind of international economic stability. Business organizations, whether public or private, prefer to have some advance knowledge of their future costs of production and the quantities of raw materials likely to be needed or available. The longer the gestation period for an investment, the more important stability becomes for those considering such investment. Workers also want an assurance that they will be back to earn their living in the future.
So the priority issue for all of us is the creation, or re-establishment, of that economic stability which is a necessary basis for our future welfare. in the 1950s and 1960s this job was done, to at least a reasonable extent, by IMF and other Bretton Woods organizations. Clearly, they no longer fulfil that function. They are still in existence, yet there is no stability and even less economic progress.
Secondly, none of our nations wants famine and starvation, epidemics and plagues, or the consequential social unrest and war, anywhere in the world. These evils can no longer be confined within national boundaries; their effects overflow into countries even thousands of miles away. We must tackle the problem of world poverty together. The question for us all is not whether we should do so but how we can act together more effectively.
Thirdly, all of us—rich and poor nations—want to increase the wealth produced and available to our own people. Whether we are elected or not, all our Governments know that we have a greater chance of avoiding trouble when our people are enjoying a rising standard of living, and vice versa. And all of us know, I think, believe that social unrest in another country can affect our own nation if we normally trade with it or for other reasons have close contact with it.
This legitimate interest in each other's progress and welfare does not give any nation the right to interfere politically in the affairs of another State. It implies, however, that in the longer run we all suffer if the international economic system affects the rewards which a particular type of economy or worker can earn. It means that we would all benefit from a system which facilitates the prosperity of those to whom we might wish to sell and which safeguards our creditors ‘ability to repay us by producing and selling goods. Economically, an impoverished customer is no good to a shopkeeper, a destitute man is no use to a farmer and a bankrupt creditor is a disaster for a bank.
These Interests we all have in common, all of us. But at present It is not clear whether, In the face of the current world economic crisis, the rich nations still understand that they are unavoidably linked with the poor. For we hear of economic projections and of action programmes which talk as if recovery from the present recession must start among the rich, internally and amongst themselves. The poor nations, it is said, will then be "pulled up" by—and after—the rich, when these have overcome their own problems of unemployment, low demand and low production. In the meantime, It is suggested that the transfer of resources from the poor must be reduced in real terms and that any sizeable increase in international liquidity must be rejected for fear of its possible inflationary effects upon the rich countries
This talk, and the actions based on it, provides another example of the failure to look at world problems from a world perspective, to the ultimate detriment of rich as well as poor. In 1980 the Brandt Commission report spoke of the urgent need for international action to avert the dangers of economic, social and political collapse in many of the third world countries, with consequential implications for peace in the world and prosperity in the developed nations. It made proposal, which have not been implemented.
Earlier this year a second report was published by the Commission. This also made proposals, practical proposal drawn up by people who come from North and South and have diverse ideological approaches to economic problems. Judging by the sixth session of the United Nations Conference on Trade and Development, held at Belgrade from 6 June to 2 July 1983, and many other indications, it appears that once again we are going to ignore their hard work and their success in reaching agreement on matters of substance. Yet the events of 1980 to 1983 have borne out the first analysis of the Brandt Commission. There has been social upheaval and financial or economic crisis, along with political unrest and shifting alliances, In many poor countries of the world.
Also, "economic recovery" in the developed nations keeps "beginning"—and being put back by the threat of some new disaster in the third world, or some new and economically Induced change in the pattern of world political relationships.
In pointing to these facts It is not my intention to attribute bad faith to the people of any nation or to any leader, still less to abuse any of them. Just as the world is overflowing with examples of avoidable misery, destitution, and death, so it is full of examples of human generosity to other human beings. The problem does not Be In the deliberate inhumanity of people in the rich
countries, nor in the malevolence of the world's leaders. It lies in our failure to recognize that the problem of the poor nations is but part—albeit a very urgent part—of a common and joint world problem. This requires action from all of us according to our relative strength.
Even the priority part of the problem which relates to the poor countries it’s not simple. Nor is it a single problem. We, the poor, are frequently told of the millions of dollars which have been "poured Into" our countries. And some economic aid has been given. Our failures and our mistakes are pointed out to us—and they do exist. For the whole programme Is, In historical terms, In its infancy. We are all, donor and recipient countries, lenders and borrowers alike, learning how to develop a nation In the 20th century world by trying to develop. We are all learning to walk by walking. And simultaneously with the deliberate transfer of resources to the third world through aid, concessional loans or private Investment, there is an automatic and unnoticed transfer of resources from the poor third world to the rich nations as debts are repaid with Interest—sometimes very high interest—as profits of third world enterprises are paid out for disbursement elsewhere and as the terms of International trade move relentlessly against the primary producers.
The economic crisis and Imbalance In the world does exist. There is widespread unemployment in the North and ever slower economic growth rates; international debt crises threaten the whole structure of world trade and finance; the least developed countries get even poorer and their prospect of future advance gets fainter. At the same time, the North-South negotiations have stagnated, and there are some who would rather that there were no global negotiations. Where do we go from here What is the way out of the morass Into which we seem to be blundering
This world problem could be solved only by all nations working together. That is why we, the poor, have been appealing to the great nations of the world to permit meaningful global negotiations to take place. We are still appealing to them to do this, so that together we can find genuine solutions to our common problems. But if some nations cannot see that it is a world problem or do not feel able at present to join in the work of tackling it, then the rest of us must do what is within our  capacity in as large or small a group as we can gather together for that purpose.
The Bretton Woods institutions were established without the Soviet Union and its allies. For some twenty years they served the purposes of their original members. Today it is quite clear that these institutions cannot meet the needs of the poor, and therefore they are not able efficiently to serve the interests of the rich in our independent world. Their failure is partly because they do not have the necessary funds, but more because neither their structure nor their rules were intended to deal with the problems of poverty.
The world has changed since then. Change is needed now to enable these institutions to tackle the
problems of the developing as well as of the developed countries. if we cannot all work together to meet the needs of the 1980s, then it those governments of North and South which recognize the need for action get together to do as much as they can. It is not necessary to close any doors against nations which are not ready now. But we should not continue to allow any nation or nations, however powerful, to prevent the rest of us from doing what is within our power to arrest the present drift to disaster.
Tackling the economic problems of the modern world means recognizing the interdependence of all nations, and it means using some of the world's resources more than we are using now for investment in the development of people and their creativity and productivity.
Finally, it means tackling poverty and backwardness directly, where they are, that is, in the third world, and on the principles of organic growth. We must accept that results will not and cannot come quickly. They will be slower the fewer the nations which co-operate in these tasks. t is better that a few nations should act than that there should be no action at all. Nevertheless, I am making an earnest appeal for the start of global negotiations
now, under the auspices of the United Nations.
We, the poor, are often asked where these extra resources are to come from. This world does not lack resources; it only tacks the political will to tackle the indecency of world poverty. When a super-Power or a wealthy nation, or even a comparatively wealthy nation, decides that something is necessary, it usually does it. Resources will not be available unless the rich decide that the abolition of world poverty is a matter of priority.
Although the national income in the rich countries
has been rising throughout the past two decades and is
stilt rising, although now more slowly, virtually none of
that increase has Seen set aside for the relief of poverty
in the third world. For example, the percentage of their
gross national product used by countries of the Organization for Economic Co-operation and Development
for this purpose was lower in 1978, and is lower
now, than it was in 1965. The suggestion that when the
recession is over an attack can be made on world poverty
Is thus act very convincing.

In 1892 the world spent $850 billion on armaments; the spending of the OECD countries and the Organization of Petroleum Exporting Countries on official development aid was approximately $36 billion. According to the World Bank's World Development Report for 1983, in
1981 the net inflow of public products guaranteed
loans to 34 low-income countries, including India and
China, amounted to just over 35 billion. Net direct private
investment was something like $300 million, almost half
of which was it a country in that category which is an
oil producer.
40.	That brings me to my last point. What is this?
defence expenditure to which we a give so high a priority AH nations, including the poorest, spend some
money for armaments and defence, but over half the total
world expenditure is made by the super-Powers, and a
sizeable proportion of the rest is accounted for by their
allies in the North Atlantic Treaty Organization
and the Warsaw Treaty Organization.
41.	Some people believe that the mutual deterrent
capacity of the power blocs is a contribution to peace,
but if that is true then the purpose has been achieved.
Bach power bloc has the capacity to destroy the other
and all of us together many, many times. Yet a man,
woman or child can be kilted only once. Military superiority over a nation's potential or feared adversary does
not require an ability to kill its entire people eleven times
over, rather than ten times over.
42.	Some of us see a constant world danger in the
number of weapons which are placed or fly or float or
move under water, ready to go off at any minute on any
day. That danger would be reduced by the destruction
of some of the weapons which already exist.
43.	Negotiating disarmament is not a simple matter,
even if the will to do so exists. A nuclear freeze, however,
would provide a basis from which serious negotiation for
disarmament could be advanced, for at the moment new
weapons are being produced faster than agreement is
being reached on the control of old ones.
44.	The difficulty about disarmament is first and foremost the lack of trust among nations and among men.
Their distrust may be fed by many things, but I believe
it has fear as its root. When either Moscow or Washington makes a new disarmament proposal, the first and
immediate reaction of the other is suspicion. Surety it
would be more constructive to react to any new initiative
from the other side by responding with agreement to
discuss the idea together to see if it can be made to work.
And do these proposals have to be made publicly A
public proposal requires a public answer. But is this the
best way of conducting such vital matters as nuclear
disarmament
45.	A positive approach is required if any international
problems are to be solved. We all inhabit one planet.
Neither nuclear fall-out, nor bubonic plague, nor the
violence borne of frustration nor even the miseries of
avoidable famine can be confined within national boundaries or within continents. Development, disarmament,
the environment, all are world problems even while we
see them from the viewpoint of our Independent sovereign
States. They can and they must be dealt with by us all
working together, for at the lowest we can all harm
each other and at the highest we could all benefit from
co-operation on the bests of equality.
46.	If we so decide, the United Nations can be a major
instrument of peace, peace based on tackling world problems as what they are: the common problems of a common humanity.
47.	We may not like each other. We may distrust each
other. But neither liking nor distrust is relevant, in this
twentieth century our nations have to work together in
order to survive. The alternative is to die. ail or us, and
ail our peoples. The choice is ours: co-operation slowly
and painfully built up, or inevitable and pervading chaos
and insecurity and disaster.
48.	Let us decide to work together for the good of
humanity.
